Brook, J.
The crux of defendant's appeal relates to his exception to the introduction of an unverified copy of commitment taken from the defendant’s file at the prison unit from which he is alleged to have *309escaped. This exhibit was offered by the State to show the lawfulness of defendant’s confinement at the time of the alleged escape. This commitment contained the signature of an assistant clerk of Superior Court of Mecklenburg County, and bore the imprint of the official seal of the Clerk of Superior Court of Mecklenburg County.
This precise question has been decided adversely to defendant’s position in the case of State v. Beamon, 2 N.C. App. 583, filed 16 October 1968. Upon authority of Beamon defendant’s assignments of error are overruled.
No error.
Beitt and PakKEb, JJ., concur.